DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “the feeding part are mounted at an end of the hollow column” is indefinite, since it’s unclear whether or how multiple feeding parts are present when the instant invention, e.g., Fig. 1, depicts just one feeding part 9. As such, for purposes of examination, this clause will be interpreted as --the feeding part is mounted at an end of the hollow column--. 
Claims 2-10 are rejected for depending therefrom. 
Claim 9 reciting “a coupling plate printed on the back of the spiral arm” is indefinite, since “the spiral arm” lacks antecedent basis. For purposes of examination, this limitation will be interpreted as --a coupling plate printed on the back of each of the spiral arms--. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable helical antenna. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over “Filipovic” (US 6184844) in view of “Abbasi” (US 10700430). 
Claim 1: As best understood, Filipovic discloses a dual-frequency current-balancing quadrifilar helical antenna (abstract), comprising a radiating part 1202 (Fig. 12) and a feeding part 1206; wherein: 
the radiating part includes a substrate 406 (Fig. 5) and four sets of spiral arms (104A-104D) with same specifications and equal intervals (see Fig. 5); 
the spiral arms are wound on a surface of the substrate and the feeding part are mounted at an end of the substrate (see Figs. 5 and 8B); 
each set of the spiral arms includes a main radiating arm 708 (Fig. 7B) and an auxiliary radiating arm 710, terminals of the main radiating arm and the auxiliary radiating arm being short-circuited (at 722); and 
a coupling component 712 is arranged between the main radiating arm 708 and the auxiliary radiating arm 710.
Filipovic fails to expressly teach the substrate being a hollow column. 
Abbasi discloses a substrate 5009 (Fig. 5) being a hollow column and teaches “The filar antenna elements are printed on a dielectric substrate 5009 and wrapped around a cylindrical sleeve 5020.” (Col. 6, ll. 65-68)
Abbasi further teaches “Each filar antenna element has a resonant frequency corresponding to its electrical length, ideally a quarter of a wavelength, or an odd multiple of a quarter of a wavelength corresponding to a higher order mode of a desired frequency for each filar antenna element.” (Col. 7, second para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Filipovic’s substrate as a hollow column, in order to obtain desired directivity and resonant frequencies.  
 
Claim 6: Filipovic discloses the dual-frequency current-balancing quadrifilar helical antenna of claim 1, wherein the spiral arms are made by printing on a dielectric substrate 406 (Fig. 5), and the hollow column is a low-loss material or consists of air (see Fig. 5 of Abbasi).

Claim 10: Filipovic discloses the dual-frequency current-balancing quadrifilar helical antenna of claim 1, wherein an (vertical) arrangement direction of the coupling component 712 (Fig. 7B) is perpendicular to an overall (horizontal) arrangement direction of the dual-frequency current-balancing quadrifilar helical antenna.

Claims 1, 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abbasi in view of Filipovic (both cited above). 
Claim 1: As best understood, Abbasi discloses a dual-frequency current-balancing quadrifilar helical antenna, comprising a radiating part and a feeding part 5040 (Fig. 5); wherein:
the radiating part includes a hollow column 5009 and four sets of spiral arms (5050, 5070) with
same specifications and equal intervals (see Figs. 3 and 5);
the spiral arms are wound on a surface of the hollow column and the feeding part are mounted at an end of the hollow column (see Fig. 5);
each set of the spiral arms includes a main radiating arm 5070 and an auxiliary radiating arm 5050, terminals of the main radiating arm and the auxiliary radiating arm being short-circuited (to ground plane 5030). 
Abbasi fails to expressly teach a coupling component is arranged between the main radiating arm and the auxiliary radiating arm.
However, Abbasi teaches “The distance 5120 between filar antenna elements 5050 and 5070 is chosen sufficiently small to create a strong capacitive coupling between the two. As a result of such coupling the resonance corresponding to the parasitic filar antenna element 5050 has a bandwidth comparable to the resonances corresponding to primary filar antenna elements 5070 and 5090.” (Col. 7, third para.)
Nevertheless, Filipovic discloses a coupling component 712 (Fig. 7B) is arranged between the main radiating arm 708 and the auxiliary radiating arm 710.
Filipovic teaches “This set is comprised of two end segments 708, 710 and p intermediate segments 712, where p=0, 1, 2, 3 . . . (the case where p=3 is illustrated). Intermediate segments are optional (i.e., p can equal zero). End segments 708, 710 are physically separate from but electromagnetically coupled to one another. Intermediate segments 712 are positioned between end segments 708, 710 and provide electromagnetic coupling between end segments 708, 710.” (Col. 8, ll. 21-29)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Abbasi’s antenna such that a coupling component is arranged between the main radiating arm and the auxiliary radiating arm, in order to facilitate electromagnetic coupling between the main and auxiliary radiating arms for desired operational bandwidth. 
 
Claim 5: Abbasi discloses the dual-frequency current-balancing quadrifilar helical antenna of claim 1, wherein: 
a rotation direction of the main radiating arm and the auxiliary radiating arm is right-handed (see Fig. 5); 
the widths of the main radiating arm and the auxiliary radiating arm are uniform (see Fig. 5); and 
the (bottom) terminals of the main radiating arm and the auxiliary radiating arm are short-circuited (to ground plane 5030).

Claim 6: Abbasi discloses the dual-frequency current-balancing quadrifilar helical antenna of claim 1, wherein the spiral arms are made by printing on a dielectric substrate 5009 (Fig. 5), and the hollow column is a low-loss material or consists of air (see Fig. 5).
Claim 10: Abbasi discloses the dual-frequency current-balancing quadrifilar helical antenna of claim 1, wherein an (vertical) arrangement direction of the coupling component 712 (Fig. 7B of Filipovic) is perpendicular to an overall (horizontal) arrangement direction of the dual-frequency current-balancing quadrifilar helical antenna (see Fig. 5 of Abbasi).

Allowable Subject Matter
Claims 2-4 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DiNallo (US 2011/0254755)
Filipovic (US 6278414)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845